Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 1 of 41



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:20-cv-81205-RAR

    SECURITIES AND EXCHANGE COMMISSION,

                                  Plaintiff,

    v.

    COMPLETE BUSINESS SOLUTIONS GROUP,
      INC. d/b/a/ PAR FUNDING, et al.,

                            Defendants.
    ____________________________________________/

                 SPECIALLY APPEARING DEFENDANT DEAN VAGNOZZI'S
                RESPONSE TO SECURITIES AND EXCHANGE COMMISSION’S
                      SECOND REQUEST FOR INTERROGATORIES

           Specially appearing Defendant DEAN VAGNOZZI (hereinafter “Defendant”), by and

    through his undersigned counsel, hereby responds to Plaintiff SECURITIES AND EXCHANGE

    COMMISSION’S (“Plaintiff”) Second Request for Interrogatories (the “Request”) as follows:

                           GENERAL STATEMENT AND OBJECTIONS

           1.      Defendant objects to the Request for lack of due process under the United States

    Constitution. The Court has imposed a two-calendar day response deadline without having

    provided Defendant any notice or opportunity to contest expedited discovery. This violates the

    Federal Rules of Civil Procedure and the United States Constitution. Defendant has not had

    adequate time to investigate his responses to the Request, which violates his Constitutional rights.

    Moreover, Defendant's counsel only appeared in this action the day prior to service of the Request,

    and has not had adequate time to investigate the allegations and the Interrogatory in order to

    properly advise Defendant on his responses, which further violates Defendant's Constitutional




                                                                                                   A
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 2 of 41



    rights. To the extent this Request is attempted to be used in any criminal prosecution, the

    circumstances of the Request further deny Defendant his right to effective assistance of counsel

    under the United States Constitution.

           2.      In responding to this Request, Defendant does not concede the information

    requested is relevant to the subject matter of this litigation or reasonably calculated to lead to the

    discovery of admissible evidence. Any response, in whole or in part, to the Request is not intended

    to be, and should not be construed as, a waiver by Defendant of all or any part of any objection.

    Defendant reserves the right to object, and hereby gives notice of its intent to object, to the

    admissibility into any information disclosed herein.

           3.      Defendant objects to the Request to the extent that it seeks to impose obligations

    that exceed, or are different from, those imposed by the Federal Rules of Civil Procedure and the

    Local Rules of the United States District Court for the Southern District of Florida.

           4.      Defendant objects to the Request to the extent it calls for the disclosure of

    information that is not in Defendant's possession, custody, or control, or that is not ascertainable

    after a reasonably diligent search.

           5.      Defendant reserves the right to supplement its responses as more information is

    available.

           6.      Defendant objects to the Request to the extent it seeks information that is not

    relevant to the issues in the pending action or reasonably calculated to lead to the discovery of

    admissible evidence supporting the claims in this proceeding.

           7.      Defendant objects to the Request to the extent it is, in whole or part, vague or

    ambiguous, duplicative, harassing, overbroad, or unduly burdensome, not restricted by time or




                                                      2
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 3 of 41



    subject matter, in that the burdens imposed by responding to the Request clearly outweighs any

    potential value to Plaintiff of the response.

            8.      Defendant objects to the Request to the extent it seeks information that is subject

    to the attorney-client privilege, the attorney work product immunity doctrine, or any other

    applicable privilege or doctrine. Any inadvertent disclosure of such information shall not be

    deemed a waiver of the attorney-client privilege, the attorney work product immunity doctrine, or

    any other applicable privilege or doctrine.

            9.      Defendant objects to the Request to the extent it seeks information constituting

    trade secrets or other financial, strategic, confidential, proprietary, or otherwise highly sensitive

    commercial or personal information without protective measures necessary to prevent disclosure.

            10.     No incidental or implied admissions are intended by the, or shall be inferred from,

    response to the Request. That Defendant has responded to any Request is not intended to be, and

    shall not be construed as, a waiver by Defendant of any part of any General or specific objection.

    Nor shall such a response be construed as a waiver of any argument, whether or not as of yet

    asserted, in support of judgment in favor of Defendant.

            11.     Defendant objects to the Request insofar as it contains misstatements of fact and

    inaccurate assumptions. Nothing in the response shall be construed as constituting or implying an

    admission of any allegation or agreement with any assertion or characterization in the Request.

            12.     Defendant objects to the Request to the extent it seek information that would require

    the production of information that include private consumer, banking, and financial information

    protected by various state and federal privacy laws.

            13.     Defendant incorporates each of these General Objections into the specific responses

    below as if fully set forth therein.



                                                      3
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 4 of 41



            14.       Without waiver of any of the foregoing general objections, Defendant responds and

    specifically objects to Plaintiff’s Request as follows:

             RESPONSE AND OBJECTION TO INDIVIDUAL INTERROGATORIES


    For each of ABFP Income Fund 1, ABFP Income Fund 2, ABFP Income Fund 3, ABFP Income

    Fund 4, ABFP Income Fund 5, ABFP Income Fund 6, and ABFP Income Fund 7, state:


                  •   2(a)   Whether or not the promissory notes (or, for ABFP Income Fund 2, limited

    partnership interests) offered and sold to investors was exchanged for a replacement note offering

    a lower interest rate.

            Response:        Defendant objects to this interrogatory on the grounds that the

            interrogatory is overbroad in scope, ambiguous, and not limited to the timeframe of

            the Complaint nor Securities and Exchange Commission’s Emergency Ex Parte

            Motion for Temporary Restraining Order and Other Relief. Particularly, this

            interrogatory is irrelevant and disproportionate for purposes of the August 4, 2020

            Preliminary Injunction Hearing. This interrogatory also seeks information, which is

            irrelevant and disproportionate to the claims or defenses of this action. Defendant

            further objects to this interrogatory to the extent that it seeks information that is not

            in the Defendant’s possession, custody, or control. Currently, information that would

            be necessary to respond to this interrogatory are subject to the Court's receivership.

            Defendant has no access to his office in order to retrieve the information as a result

            of the Court's receivership. Specifically, the Receiver’s letter to Defendant, attached

            hereto as “Exhibit A”, directs Defendant to: (1)“[r]efrain from attempting to access

            the premises of ABetterFinancialPlan.com”; (2) “Immediately turn over to me any

            and all objects, assets or documents, including, but not limited to, any devices,

                                                      4
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 5 of 41



           writings, client or investor files and documents, ESI, invoices, and bank records

           pertaining to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other

           Receivership Entities that are within your possession”; (3) refrain from accessing

           “bank accounts, email accounts, or other electronic media pertaining to

           ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other Receivership

           Entities”; and (4) refrain from “directly or indirectly taking any action, or causing

           any action to be taken, without the express written agreement of the Receiver that

           interferes with or hinders the Receiver’s efforts to take control, possession, or

           management of any accounts belonging to the Receivership Entities.”         Further,

           Defendant objects to the term “investors” as being overly broad, vague, and

           undefined. Subject to and without waiving the foregoing objections, Defendant states

           that ABFP Income Fund 1, ABFP Income Fund 3, ABFP Income Fund 4, and ABFP

           Income Fund 6 conducted an exchange offer in or about April 2020, which is now

           completed.    ABFP Income Fund 2, ABFP Income Fund 5 (which never had

           operations), and ABFP Income Fund 7 (which never had operations) did not conduct

           such an exchange offer.

           •      2(b)   The name of the entity offering the replacement note to investors (for

    example, for ABFP Income Fund: ABFP Income Fund Parallel.

           Response: Defendant objects to this interrogatory on the grounds that the

    interrogatory is overbroad in scope, ambiguous, and not limited to the timeframe of the

    Complaint nor Securities and Exchange Commission’s Emergency Ex Parte Motion for

    Temporary Restraining Order and Other Relief. Particularly, this interrogatory is irrelevant

    and disproportionate for purposes of the August 4, 2020 Preliminary Injunction Hearing.



                                                 5
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 6 of 41



    This interrogatory also seeks information, which is irrelevant and disproportionate to the

    claims or defenses of this action. Defendant further objects to this interrogatory to the extent

    that it seeks information that is not in the Defendant’s possession, custody, or control.

    Currently, information that would be necessary to respond to this interrogatory are subject

    to the Court's receivership. Defendant has no access to his office in order to retrieve the

    information as a result of the Court's receivership. Specifically, the Receiver’s letter to

    Defendant, attached hereto as “Exhibit A”, directs Defendant to: (1)“[r]efrain from

    attempting to access the premises of ABetterFinancialPlan.com”; (2) “Immediately turn over

    to me any and all objects, assets or documents, including, but not limited to, any devices,

    writings, client or investor files and documents, ESI, invoices, and bank records pertaining

    to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other Receivership

    Entities that are within your possession”; (3) refrain from accessing “bank accounts, email

    accounts, or other electronic media pertaining to ABetterFinancialPlan.com d/b/a A Better

    Financial Plan, or any other Receivership Entities”; and (4) refrain from “directly or

    indirectly taking any action, or causing any action to be taken, without the express written

    agreement of the Receiver that interferes with or hinders the Receiver’s efforts to take

    control, possession, or management of any accounts belonging to the Receivership Entities.”

    Further, Defendant objects to the term “investors” as being overly broad, vague, and

    undefined. Subject to and without waiving the foregoing objections, Defendant states that

    ABFP Income Fund 1 conducted an exchange offer into ABFP Income Fund 1 Parallel,

    ABFP Income Fund 3 conducted an exchange offer into ABFP Income Fund 3 Parallel,

    ABFP Income Fund 4 conducted an exchange offer into ABFP Income Fund 4 Parallel, and

    ABFP Income Fund 6 conducted an exchange offer into ABFP Income Fund 6 Parallel.



                                                   6
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 7 of 41



           •      2(c)    The name of the person who runs or controls the entity that offered the

    replacement note.

           Response: Defendant objects to this interrogatory on the grounds that the

    interrogatory is overbroad in scope, ambiguous, and not limited to the timeframe of the

    Complaint nor Securities and Exchange Commission’s Emergency Ex Parte Motion for

    Temporary Restraining Order and Other Relief. Particularly, this interrogatory is irrelevant

    and disproportionate for purposes of the August 4, 2020 Preliminary Injunction Hearing.

    This interrogatory also seeks information, which is irrelevant and disproportionate to the

    claims or defenses of this action. Defendant further objects to this interrogatory to the extent

    that it seeks information that is not in the Defendant’s possession, custody, or control.

    Currently, information that would be necessary to respond to this interrogatory are subject

    to the Court's receivership. Defendant has no access to his office in order to retrieve the

    information as a result of the Court's receivership. Specifically, the Receiver’s letter to

    Defendant, attached hereto as “Exhibit A”, directs Defendant to: (1)“[r]efrain from

    attempting to access the premises of ABetterFinancialPlan.com”; (2) “Immediately turn over

    to me any and all objects, assets or documents, including, but not limited to, any devices,

    writings, client or investor files and documents, ESI, invoices, and bank records pertaining

    to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other Receivership

    Entities that are within your possession”; (3) refrain from accessing “bank accounts, email

    accounts, or other electronic media pertaining to ABetterFinancialPlan.com d/b/a A Better

    Financial Plan, or any other Receivership Entities”; and (4) refrain from “directly or

    indirectly taking any action, or causing any action to be taken, without the express written

    agreement of the Receiver that interferes with or hinders the Receiver’s efforts to take



                                                   7
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 8 of 41



    control, possession, or management of any accounts belonging to the Receivership Entities.”

    Further, Defendant objects to the term “controls” as being overly broad, vague, and

    undefined. Subject to and without waiving the foregoing objections, Defendant states that

    all of the entities referenced above in the response to No. 2(b) that conducted an exchange

    offer in or about April 2020 are LLC's whose Manager is ABFP Management Company

    LLC.

           •      2(d)    The name of each bank where the entity that offered the replacement note

    has a bank account.

           Response: Defendant objects to this interrogatory on the grounds that the

    interrogatory is overbroad in scope, ambiguous, and not limited to the timeframe of the

    Complaint nor Securities and Exchange Commission’s Emergency Ex Parte Motion for

    Temporary Restraining Order and Other Relief. Particularly, this Interrogatory is

    irrelevant and disproportionate for purposes of the August 4, 2020 Preliminary Injunction

    Hearing.       This interrogatory also seeks information, which is irrelevant and

    disproportionate to the claims or defenses of this action. Defendant further objects to this

    interrogatory to the extent that it seeks information that is not in the Defendant’s possession,

    custody, or control. Currently, bank records that would be necessary to respond to this

    interrogatory are subject to the Court's receivership. Defendant has no access to his office

    in order to retrieve the information as a result of the Court's receivership. Specifically, the

    Receiver’s letter to Defendant, attached hereto as “Exhibit A”, directs Defendant to:

    (1)“[r]efrain from attempting to access the premises of ABetterFinancialPlan.com”; (2)

    “Immediately turn over to me any and all objects, assets or documents, including, but not

    limited to, any devices, writings, client or investor files and documents, ESI, invoices, and



                                                   8
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 9 of 41



    bank records pertaining to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any

    other Receivership Entities that are within your possession”; (3) refrain from accessing

    “bank       accounts,   email   accounts,    or       other   electronic   media   pertaining   to

    ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other Receivership

    Entities”; and (4) refrain from “directly or indirectly taking any action, or causing any action

    to be taken, without the express written agreement of the Receiver that interferes with or

    hinders the Receiver’s efforts to take control, possession, or management of any accounts

    belonging to the Receivership Entities.” Subject to and without waiving the foregoing

    objections, Defendant states that all of the entities referenced above in the response to No.

    2(b) that conducted an exchange offer in or about April 2020 have separate bank accounts

    at Citizens Bank.

            •       2(e)    The amount of interest and principal owed to investors by the entity that

    offered the replacement note.

            Response: Defendant objects to this interrogatory on the grounds that the

    interrogatory is overbroad in scope, ambiguous, and not limited to the timeframe of the

    Complaint nor Securities and Exchange Commission’s Emergency Ex Parte Motion for

    Temporary Restraining Order and Other Relief. Particularly, this interrogatory is irrelevant

    and disproportionate for purposes of the August 4, 2020 Preliminary Injunction Hearing.

    This interrogatory also seeks information, which is irrelevant and disproportionate to the

    claims or defenses of this action. Defendant further objects to this interrogatory to the extent

    that it seeks information that is not in the Defendant’s possession, custody, or control.

    Currently, information that would be necessary to respond to this Request are subject to the

    Court's receivership.      Defendant has no access to his office in order to retrieve the



                                                      9
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 10 of
                                       41


   information as a result of the Court's receivership. Specifically, the Receiver’s letter to

   Defendant, attached hereto as “Exhibit A”, directs Defendant to: (1)“[r]efrain from

   attempting to access the premises of ABetterFinancialPlan.com”; (2) “Immediately turn over

   to me any and all objects, assets or documents, including, but not limited to, any devices,

   writings, client or investor files and documents, ESI, invoices, and bank records pertaining

   to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other Receivership

   Entities that are within your possession”; (3) refrain from accessing “bank accounts, email

   accounts, or other electronic media pertaining to ABetterFinancialPlan.com d/b/a A Better

   Financial Plan, or any other Receivership Entities”; and (4) refrain from “directly or

   indirectly taking any action, or causing any action to be taken, without the express written

   agreement of the Receiver that interferes with or hinders the Receiver’s efforts to take

   control, possession, or management of any accounts belonging to the Receivership Entities.”

   Further, Defendant objects to the term “investors” as being overly broad, vague, and

   undefined. Lastly, Defendant generally objects to this Request for the reason it imposes a

   burden and expense on Defendant which outweighs any potential benefit. Subject to and

   without waiving the foregoing objections, Defendant states that the principal amounts of

   notes issued by the entities referenced above in the response to No. 2(b) that conducted an

   exchange offer in or about April 2020 varies, but that the interest rate on the notes issued by

   such entities in the exchange offer is 4%.

          •      2(f)           Expenditures the entity offering the replacement note has made

   since March 1, 2020.

          Response: Defendant objects to this interrogatory on the grounds that the

   interrogatory is overbroad in scope, ambiguous, and not limited to the timeframe of the



                                                 10
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 11 of
                                       41


   Complaint nor Securities and Exchange Commission’s Emergency Ex Parte Motion for

   Temporary Restraining Order and Other Relief. Particularly, this interrogatory is irrelevant

   and disproportionate for purposes of the August 4, 2020 Preliminary Injunction Hearing.

   This interrogatory also seeks information, which is irrelevant and disproportionate to the

   claims or defenses of this action. Defendant further objects to this interrogatory to the extent

   that it seeks information that is not in the Defendant’s possession, custody, or control.

   Currently, bank records that would be necessary to respond to this interrogatory are subject

   to the Court's receivership. Defendant has no access to his office in order to retrieve the

   information as a result of the Court's receivership. Specifically, the Receiver’s letter to

   Defendant, attached hereto as “Exhibit A”, directs Defendant to: (1)“[r]efrain from

   attempting to access the premises of ABetterFinancialPlan.com”; (2) “Immediately turn over

   to me any and all objects, assets or documents, including, but not limited to, any devices,

   writings, client or investor files and documents, ESI, invoices, and bank records pertaining

   to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other Receivership

   Entities that are within your possession”; (3) refrain from accessing “bank accounts, email

   accounts, or other electronic media pertaining to ABetterFinancialPlan.com d/b/a A Better

   Financial Plan, or any other Receivership Entities”; and (4) refrain from “directly or

   indirectly taking any action, or causing any action to be taken, without the express written

   agreement of the Receiver that interferes with or hinders the Receiver’s efforts to take

   control, possession, or management of any accounts belonging to the Receivership Entities.”

   Lastly, Defendant generally objects to this interrogatory for the reason it imposes a burden

   and expense on Defendant which outweighs any potential benefit. Subject to and without

   waiving the foregoing objections, Defendant states he does not have details on amounts



                                                 11
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 12 of
                                       41
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 13 of
                                       41


   Dated: August 3, 2020

                                                AKERMAN LLP
                                                Three Brickell City Centre, Suite 1100
                                                98 Southeast Seventh Street
                                                Miami, Florida 33131
                                                Telephone: (305) 374-5600
                                                Facsimile: (305) 374-5095

                                                By: /s/ Brian P. Miller
                                                   Brian P. Miller, Esq.
                                                   Florida Bar No. 980633
                                                   E-mail: brian.miller@akerman.com
                                                   E-mail: Kelly.connolly@akerman.com
                                                   Alejandro J. Paz, Esq.
                                                   Florida Bar No. 1011728
                                                   E-mail: Alejandro.paz@akerman.com
                                                   Secondary: marylin.herrera@akerman.com

                                                    Attorneys for Dean Vagnozzi


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Specially Appearing

   Defendant Dean Vagnozzi's Response to Securities and Exchange Commission’s Second Request

   for Interrogatories was served electronically this 3rd day of August, 2020 to:


    Amie Riggle Berlin                               Daniel Fridman
    Securities and Exchange Commission               Fridman Fels & Soto, PLLC
    801 Brickell Avenue, Suite 1800                  2525 Ponce de Leon Blvd., Suite 750
    Miami, FL 33131                                  Coral Gables, FL 33134
    Direct: 305-982-6322                             Tel: 305-569-7720
    Tel: 305-982-6300                                Fax: 786-627-4145
    Fax: 305-536-4154                                Email: dfridman@ffslawfirm.com
    Email: berlina@sec.gov                           Secondary: ypantin@ffslawfirm.com

    Attorney for Plaintiff                           James R. Froccaro, Jr.
                                                     20 Vanderventer Avenue, Suite 103W
                                                     Port Washington, NY 11050
                                                     Tel: 516-944-5062
                                                     Email: jrfresq61@aol.com

                                                     Attorneys for Defendant Joseph W. LaForte

                                                   13
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 14 of
                                       41



    Joseph A. DeMaria                              Ryan K. Stumphauzer
    Robert F. Elgidely                             Timothy A. Kolaya
    Fox Rothschild LLP                             Adam M. Foslid
    One Biscayne Tower, Suite 2750                 Stumphauzer Foslid Sloman Ross & Kolaya,
    2 South Biscayne Blvd.                         PLLC
    Miami, FL 33131                                Two South Biscayne Blvd., Suite 1600
    Tel: 305-442-6547                              Miami, FL 33131
    Email: JDeMaria@FoxRothschild.com              Tel: 305-614-1400
    Email: Relgidely@FoxRothschild.com             Fax: 305-614-1425
    Secondary: mmiller-                            Email: afoslid@sfslaw.com
    hayle@foxrothschild.com                        Email: tkolaya@sfslaw.com
                                                   Email: afoslid@sfslaw.com
    Alex L. Braunstein
    Fox Rothschild LLP                             Attorneys for Receiver, Ryan K. Stumphauzer,
    777 S. Flagler Drive, Suite 1700 West Tower    court-appointed receiver over Defendants
    West Palm Beach, FL 33401                      Complete Business Solutions Group, Inc. d/b/a
    Tel: 561-804-4497                              Par Funding; Full Spectrum Processing, Inc.;
    Email: ABraunstein@FoxRothschild.com           ABetterFinancialPlan.com LLC d/b/a A Better
                                                   Financial Plan; ABFP Management Company,
    Attorneys for Complete Business Solutions      LLC f/k/a Pillar Life Settlement Management
    Group, Inc., d/b/a Par Funding, Full           Company, LLC; ABFP Income Fund LLC;
    Spectrum Processing, Inc., Lisa McElhone,      ABFP Income Fund 2, L.P.; United Fidelis
    Joseph Cole Barleta and Joseph W. LaForte      Group Corp.,; Fidelis Financial Planning
    and relief defendant L.M.E. 2017 Family        LLC; Retirement Evolution Group, LLC; RE
    Trust                                          Income Fund LLC; and RE Income Fund 2
                                                   LLC

    Joel Hirschhorn                                Gaetan J. Alfano
    GrayRobinson, P.A.                             Doulgas K. Rosenblum
    333 SE 2nd Avenue, Suite 3200                  Pietragallo Godon Alfano Bosick & Raspanti,
    Miami, FL 33131                                LLP
    Tel: 305-416-6880                              1818 Market Street, Suite 3402
    Fax: 305-416-6887                              Phaladelphia, PA 19103
    Email: joel.hirschhorn@gray-robinson.com       Tel: 215-320-6200
                                                   Email: GJA@pietragallo.com
    Attorneys for Relief Defendant L.M.E. 2017     Email: DKR@pietragallo.com
    Family Trust
                                                   Attorney for Receiver, Ryan K. Stumphauzer

    Daniel I. Small                                Jeff Marcus
    Allison Kernisky                               Daniel L. Rashbaum
    Holland & Knight LLP                           Jason L. Mays
    701 Bickell Avenue, Suite 3300                 Marcus Neiman Rashbaum & Pineiro LLP
    Miami, FL 33131                                2 South Biscayne Blvd., Suite 1750
    Tel: 305-374-8500                              Miami, FL 33131

                                                  14
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 15 of
                                       41


    Fax: 305-789-7799                             Tel: 305-400-4260
    Email: Daniel.Small@hklaw.com                 Email: jmarcus@mnrlawfirm.com
    Email: Allison.Kernisky@hklaw.com             Email: drashbaum@mnrlawfirm.com
                                                  Email: jmays@mnrlawfirm.com
    Attorneys for John Gissas, Retirement
    Evolution Group, LLC, Retirement Evolution    Attorneys for Defendant Perry S. Abbonizio
    Income Fund, LLC f/k/a RE Income Fund
    LLC and RE Income Fund 2, LLC

    Jeffrey L. Cox
    Sallah Astarita & Cox, LLC
    3100 N. Military Trail, Suite 210
    Boca Raton, FL 33431
    Tel: 561-989-9080
    Fax: 561-989-9020
    Email: jcox@sallahlaw.com

    Attorneys for Defendant Michael C. Furman

                                                      /s/ Brian P. Miller
                                                      Attorney




                                                 15
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 16 of
                                       41
   Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 17 of
                                          41


         Ryan K. Stumphauzer
         Telephone: 305. 614. 1400
         rstumphauzer@sfslaw.com

                                                                                                        July 31, 2020
           VIA EMAIL AND FEDERAL EXPRESS

           Dean J. Vagnozzi
           c/o Brian Miller, Esq.
           Akerman LLP
           Three Brickell City Centre
           98 Southeast Seventh Street
           Suite 1100
           Miami, FL 33131
           brian.miller@akerman.com


                        Re:          SEC v. CBSG., et al, No. 20-CIV-81205 (S.D. Fla.)

           Dear Mr. Vagnozzi,

                   In light of a preliminary injunction entered on July 28, 2020 by the Honorable Rodolfo A.
           Ruiz in the United States District Court for the Southern District of Florida, I am writing this letter
           to direct you to preserve all documents, assets and electronically-stored information (ESI) relating
           to ABetterFinancialPlan.com d/b/a A Better Financial Plan.

                   On July 27, 2020, Judge Ruiz appointed me as Receiver in the above-referenced case. I
           am enclosing with this letter a copy of the Order Granting Plaintiff Securities and Exchange
           Commission’s Motion for Appointment of Receiver (“the Receivership Order”), along with a copy
           of the Order Granting Emergency Ex Parte Motion for Temporary Restraining Order and Other
           Relief (the “Order Granting TRO”), which was entered on July 28, 2020.

                   The Receiver appointment relates to the following entities: Complete Business Solutions
           Group, Inc. d/b/a Par Funding, Full Spectrum Processing, Inc., ABetterFinancialPlan.com LLC
           d/b/a A Better Financial Plan, ABFP Management Company, LLC f/k/a Pillar Life Settlement
           Management Company, LLC, ABFP Income Fund, LLC, ABFP Income Fund 2, L.P., United
           Fidelis Group Corp., Fidelis Financial Planning LLC, Retirement Evolution Group, LLC, RE
           Income Fund LLC, and RE Income Fund 2 LLC (the “Receivership Entities”).

                   Pursuant to the Receivership Order, the Receiver has been directed by the United States
           District Court for the Southern District of Florida to take possession of and safeguard all property
           and assets of the Receivership entities, including all ESI and accounts, immediately upon the Court
           granting a temporary restraining order.

                  I understand that you are affiliated with ABetterFinancialPlan.com d/b/a A Better Financial
           Plan. Accordingly, I am writing to direct you to:



TWO S. BISCAYNE BOULEVARD, SUITE 2550 | MIAMI, FL 33131 | T + 1 305. 614. 1400 | F + 1 305. 614. 1425
Case 9:20-cv-81205-RAR Document 105-1 Entered on FLSD Docket 08/07/2020 Page 18 of
                                                41
   Dean Vagnozzi/ SEC v. CBSG., et al, No. 20-CIV-81205 (S.D. Fla.)
   July 31, 2020
   Page 2 of 2
   _______________________________________


              •   Refrain from attempting to access the premises of ABetterFinancialPlan.com d/b/a
                  A Better Financial Plan, located at 234 Mall Blvd, Suite 270 King of Prussia, PA
                  19406-2940;

              •   Immediately turn over to me any and all objects, assets or documents, including,
                  but not limited to, any devices, writings, client or investor files and documents, ESI,
                  invoices, and bank records pertaining to ABetterFinancialPlan.com d/b/a A Better
                  Financial Plan, or any other Receivership Entities that are within your possession;

              •   Do not destroy or tamper with any objects, assets or documents, including, but not
                  limited to, any devices, writings, client or investor files and documents, ESI,
                  invoices or bank records relating to ABetterFinancialPlan.com d/b/a A Better
                  Financial Plan, or any other Receivership Entities; and

              •   Do not access any bank accounts, email accounts, or other electronic media
                  pertaining to ABetterFinancialPlan.com d/b/a A Better Financial Plan, or any other
                  Receivership Entities.

           Please be advised that pursuant to the Receivership Order you are hereby restrained and
   enjoined from directly or indirectly taking any action, or causing any action to be taken, without
   the express written agreement of the Receiver that interferes with or hinders the Receiver’s efforts
   to take control, possession, or management of any accounts belonging to the Receivership Entities.
   Please contact me at rstumphauzer@sfslaw.com if you have any questions or concerns.

                                                                 Sincerely,


                                                                 ___________________________
                                                                 Ryan K. Stumphauzer, Esq.


   Enclosures: Receivership Order, Order Granting TRO
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR Document
                         Document105-1
                                  56 Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            07/31/2020
                                                              08/07/2020Page
                                                                         Page1 of
                                                                               194of
                                        41


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-81205-RAR

   SECURITIES AND EXCHANGE
   COMMISSION,

          Plaintiff,

   v.

   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. d/b/a PAR FUNDING, et al.,

         Defendants.
   _______________________________/

        ORDER GRANTING PLAINTIFF’S URGENT MOTION TO AMEND ORDER
          APPOINTING RECEIVER TO INCLUDE LITIGATION INJUNCTION

          THIS CAUSE comes before the Court upon Plaintiff Securities and Exchange

   Commission’s (“Commission”) Urgent Motion to Amend Order Appointing Receiver to Include

   Litigation Injunction [ECF No. 48] (“Motion”), filed on July 31, 2020. In the Motion, Plaintiff

   seeks to amend the Court’s Order Granting Plaintiff Securities and Exchange Commission’s

   Motion for Appointment of Receiver [ECF No. 36] (“Order Appointing Receiver”), entered on

   July 27, 2020.

          Specifically, Plaintiff seeks to amend the Order Appointing Receiver to include a litigation

   injunction in all cases and proceedings to which the following entities are a party: Complete

   Business Solutions Group, Inc. d/b/a Par Funding (“Par Funding”), Full Spectrum Processing, Inc.,

   ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan (“ABFP”), ABFP Management

   Company, LLC f/k/a Pillar Life Settlement Management Company, LLC (“ABFP Management”),

   ABFP Income Fund, LLC, ABFP Income Fund 2, L.P., United Fidelis Group Corp., Fidelis

   Financial Planning LLC, Retirement Evolution Group, LLC, RE Income Fund LLC, and RE


                                              Page 1 of 4
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR Document
                         Document105-1
                                  56 Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            07/31/2020
                                                              08/07/2020Page
                                                                         Page2 of
                                                                               204of
                                        41


   Income Fund 2 LLC (collectively, the “Receivership Entities”). The Receiver agrees with and

   joins in the request for this relief. For the reasons set forth in the Motion, it is hereby

            ORDERED AND ADJUDGED that Plaintiff Securities and Exchange Commission’s

    Motion to Amend Order Appointing Receiver to Include Litigation Injunction [ECF No. 48] is

    GRANTED.

            The Receiver, Ryan Stumphauzer, is authorized, empowered, and directed as follows

    until further Order of the Court:

            1.     To take custody, control, and possession of all Receivership Entity records,

    documents, and materials, and to safeguard these items until further Order of the Court;

            2.     To secure and safeguard the Receivership Entities’ information technology, data,

    documents, storage systems, and documents, including by making contact with any third-party

    vendors, such as movers and information technology personnel, to assist in this process;

            3.     To engage and employ persons in his discretion to assist him in carrying out his

    duties and responsibilities hereunder, including, but not limited to, accountants, lawyers, and

    paralegals (“Retained Personnel”);

            4.     To take any other action as necessary and appropriate for the preservation of the

    Receivership Entities’ property interests or to prevent the dissipation or concealment of such

    property interests; and

            5.     To take such other action as may be approved by this Court.

            6.     Additionally, the Receiver shall promptly give notice of his appointment to all

    known officers, directors, agents, employees, shareholders, creditors, debtors, managers, and

    general and limited partners of each Receivership Entity, as the Receiver deems necessary or

    advisable to effectuate the operation of the receivership.



                                                Page 2 of 4
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR Document
                         Document105-1
                                  56 Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            07/31/2020
                                                              08/07/2020Page
                                                                         Page3 of
                                                                               214of
                                        41


            7.    In furtherance of his responsibilities in this matter, the Receiver is authorized to

    communicate with, and/or serve this Order upon, any person, entity or government office that he

    deems appropriate to inform them of the status of this matter and the Receiver’s appointment.

            8.    The Receiver and Retained Personnel are entitled to reasonable compensation and

    expense reimbursement from the Receivership Entities’ estates. The Receiver shall seek the

    Court’s approval by filing a Motion for the reimbursement of expenses and compensation for

    time spent on the matters set forth herein.

            9.    The Receivership Entities and all persons receiving notice of this Order shall not

    hinder or interfere with the Receiver’s efforts to take control or possession of the Receivership

    Entities’ property interests identified above or hinder his efforts to preserve them.

                                        STAY OF LITIGATION

            “[W]hile it should be sparsely exercised, district courts possess the authority and

    discretion to enter anti-litigation orders” in the context of a Securities and Exchange Commission

    receivership. Sec. & Exch. Comm’n v. Byers, 609 F.3d 87, 89 (2d Cir. 2010); see also Sec. &

    Exch. Comm’n v. Onix Capital, LLC, No. 16-24678-CIV, 2017 WL 6728814, at *4 (S.D. Fla.

    Jul. 24, 2017) (“That the receivership is not ‘substantially underway’ is not a compelling factor

    to lift a stay against litigation when balanced against the Receiver’s interest in preventing

    ancillary litigation during the early stages of the receivership.”); Liberte Capital Grp., LLC v.

    Capwill, 462 F.3d 543, 551 (6th Cir. 2006) (“[T]he receivership court may issue a blanket

    injunction, staying litigation against the named receiver and the entities under his control unless

    leave of that court is first obtained.”).




                                                  Page 3 of 4
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR Document
                         Document105-1
                                  56 Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            07/31/2020
                                                              08/07/2020Page
                                                                         Page4 of
                                                                               224of
                                        41


              As set forth below, the following proceedings—excluding the instant proceeding—and

    all law enforcement, police, or regulatory actions and actions of the Commission related to the

    above-captioned enforcement action, are hereby stayed until further Order of this Court:

              All civil legal proceedings of any nature, including, but not limited to, bankruptcy
              proceedings, arbitration proceedings, foreclosure actions, default proceedings, or any
              other actions of any nature involving: (a) the Receiver, in his capacity as Receiver; (b)
              any of the Receivership Entities’ property interests, wherever located; (c) any of the
              Receivership Entities, including subsidiaries and partnerships; or, (d) any of a
              Receivership Entity’s past or present officers, directors, managers, agents, or general or
              limited partners sued for, or in connection with, any action taken by them while acting
              in such capacity of any nature, whether as plaintiff, defendant, third-party plaintiff, third-
              party defendant, or otherwise (such proceedings are hereinafter referred to as “Ancillary
              Proceedings”).

             The parties to any and all Ancillary Proceedings are enjoined from commencing or

   continuing any such legal proceeding, or from taking any action, in connection with any such

   proceeding, including, but not limited to, the issuance or employment of process.

             All Ancillary Proceedings are stayed in their entirety, and all Courts having any jurisdiction

   thereof are enjoined from taking or permitting any action until further Order of this Court. Further,

   as to a cause of action accrued or accruing in favor of one or more of the Receivership Entities

   against a third person or party, any applicable statute of limitation is tolled during the period in

   which this injunction against commencement of legal proceedings is in effect as to that cause of

   action.

             DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of July, 2020.




                                                             _____________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE
   Copies to: Counsel of Record

                                                   Page 4 of 4
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 23
                                                                                   Page
                                                                                     of
                                       1 of
                                         4119




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81205-RAR

    SECURITIES AND EXCHANGE                                                UNDER SEAL
    COMMISSION,

           Plaintiff,

    v.

    COMPLETE BUSINESS SOLUTIONS
    GROUP, INC. d/b/a PAR FUNDING, et al.,

          Defendants.
    _______________________________/

                  ORDER GRANTING EMERGENCY EX PARTE MOTION
              FOR TEMPORARY RESTRAINING ORDER AND OTHER RELIEF

           THIS CAUSE comes before the Court upon Plaintiff’s Emergency Ex Parte Motion for

    Temporary Restraining Order and Other Relief [ECF No. 14] (“Motion”), filed on July 27, 2020.

    The Motion seeks the following relief with respect to Defendants Complete Business Solutions

    Group, Inc. d/b/a PAR Funding (“Par Funding”), Full Spectrum Processing, Inc. (“Full

    Spectrum”), ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan (“ABFP”), ABFP

    Management Company, LLC f/k/a Pillar Life Settlement Management Company, LLC (“ABFP

    Management”), ABFP Income Fund, LLC (“ABFP Income Fund”), ABFP Income Fund 2, L.P.

    (“ABFP Income Fund 2”), United Fidelis Group Corp. (“United Fidelis”), Fidelis Financial

    Planning LLC (“Fidelis Financial”), Retirement Evolution Group, LLC (“Retirement Evolution”),

    Retirement Evolution Income Fund LLC, a/k/a RE Income Fund (“RE Income Fund”), RE Income

    Fund 2 LLC (“RE Income Fund 2”), Lisa McElhone (“McElhone”), Joseph Cole Barleta, a/k/a Joe

    Cole (“Cole”), Joseph W. LaForte, a/k/a Joe Mack, a/k/a Joe Macki, a/k/a Joe McElhone
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 24
                                                                                   Page
                                                                                     of
                                       2 of
                                         4119


    (“LaForte”), Perry S. Abbonizio, Dean J. Vagnozzi, Michael C. Furman, and John Gissas, and

    Relief Defendant L.M.E. 2017 Family Trust (“L.M.E. Trust”):

           1. a Temporary Restraining Order;

           2. an Order to Show Cause Why a Preliminary Injunction Should Not be Granted;

           3. an Order Freezing the Assets of Defendants and Relief Defendant;

           4. an Order Requiring Sworn Accountings;

           5. an Order Prohibiting Destruction of Documents; and

           6. an Order Expediting Discovery.

           The Court has reviewed Plaintiff’s Complaint, the Motion, Plaintiff’s exhibits filed in

    support of the Motion, and the Response to Plaintiff’s Ex-Parte Motions for Appointment of a

    Receiver and for an Asset Freeze, submitted on July 28, 2020 by Defendants Par Funding, Full

    Spectrum, McElhone, Cole, LaForte, and L.M.E. Trust.

           The Court finds that Plaintiff has made a sufficient and proper showing in support of the

    relief granted herein by: (i) presenting a prima facie case of securities laws violations by

    Defendants; and (ii) showing a reasonable likelihood the Defendants will harm the investing public

    by continuing to violate the federal securities laws unless they are immediately restrained. The

    Court also finds good cause to believe that unless immediately enjoined by Order of this Court,

    the Defendants may dissipate, conceal or transfer from the jurisdiction of this Court assets which

    could be subject to an Order of Disgorgement. Accordingly, it is hereby

           ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 14] is GRANTED as

    follows:




                                                  -2-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 25
                                                                                   Page
                                                                                     of
                                       3 of
                                         4119


                                                       I.

            SHOW CAUSE HEARING AND TELEPHONIC STATUS CONFERENCE

           The Defendants shall show cause, if any, before the Court via a Zoom hearing on

    Tuesday, August 4, 2020 at 3:30 P.M., or as soon thereafter as the matter can be heard, why a

    Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure should not be

    granted against Defendants, as requested by Plaintiff. In advance of the hearing, the Court will

    provide the parties with information on how to join via Zoom.

           Additionally, the Court will hold a telephonic status conference on Monday, August 3,

    2020 at 4:15 P.M. The parties are instructed to call 1-877-402-9753 by no later than 4:10 P.M.

    The access code is 9372453 and the password is 0918. The Court requires that the parties appear

    via a landline (i.e., not a cellular phone or a speaker phone) for clarity.

                                                      II.

                                TEMPORARY RESTRAINING ORDER

                                A. Section 17(a)(1) of the Securities Act

           Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

    Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

    McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman are preliminarily restrained and

    enjoined from violating Section 17(a)(1) of the Securities Act of 1933 (“Securities Act”), 15

    U.S.C. § 77q(a)(1), in the offer or sale of any security by the use of any means or instruments of

    transportation or communication in interstate commerce or by use of the mails, directly or

    indirectly: to employ any device, scheme, or artifice to defraud, by, directly or indirectly (i)

    creating a false appearance or otherwise deceiving any person, or (ii) disseminating false or

    misleading documents, materials, or information or making, either orally or in writing, any false



                                                     -3-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 26
                                                                                   Page
                                                                                     of
                                       4 of
                                         4119


    or misleading statement in any communication with any investor or prospective investor, about:

    (A) any investment in securities; (B) the prospects for success of any product or company; (C) the

    use of investor funds; (D) the safety of any securities investment; (E) the use of investor funds or

    investment proceeds; (F) Orders issued against the Defendants by state or federal enforcement

    agencies; (G) the financial status of Par Funding; or (H) the management of Par Funding.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

    Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

    Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

    active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

    Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

    Abbonizio, Vagnozzi, or Furman.

                                B. Section 17(a)(2) of the Securities Act

           Pending further Order of the Court, all Defendants are preliminarily restrained and enjoined

    from violating Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2), in the offer or sale of

    any security by the use of any means or instruments of transportation or communication in

    interstate commerce or by use of the mails, directly or indirectly: to obtain money or property by

    means of any untrue statement of a material fact or any omission to state a material fact necessary

    in order to make the statements made, in light of the circumstances under which they were made,

    not misleading, by, directly or indirectly (i) creating a false appearance or otherwise deceiving any

    person, or (ii) disseminating false or misleading documents, materials, or information or making,

    either orally or in writing, any false or misleading statement in any communication with any



                                                    -4-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 27
                                                                                   Page
                                                                                     of
                                       5 of
                                         4119


    investor or prospective investor, about: (A) any investment in securities; (B) the prospects for

    success of any product or company; (C) the use of investor funds; (D) the safety of any securities

    investment; (E) the use of investor funds or investment proceeds; (F) Orders issued against the

    Defendants by state or federal enforcement agencies; (G) the financial status of Par Funding; or

    (H) the management of Par Funding.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of the Defendants’ officers, directors, agents, servants, employees, and attorneys; and (b) other

    persons in active concert or participation with any Defendant.

                                C. Section 17(a)(3) of the Securities Act

           Pending further Order of the Court, all Defendants are preliminarily restrained and enjoined

    from violating Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3), in the offer or sale of

    any security by the use of any means or instruments of transportation or communication in

    interstate commerce or by use of the mails, directly or indirectly: to engage in any transaction,

    practice, or course of business which operates or would operate as a fraud or deceit upon the

    purchaser, by, directly or indirectly (i) creating a false appearance or otherwise deceiving any

    person, or (ii) disseminating false or misleading documents, materials, or information or making,

    either orally or in writing, any false or misleading statement in any communication with any

    investor or prospective investor, about: (A) any investment in securities; (B) the prospects for

    success of any product or company; (C) the use of investor funds; (D) the safety of any securities

    investment; (E) the use of investor funds or investment proceeds; (F) Orders issued against the




                                                    -5-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 28
                                                                                   Page
                                                                                     of
                                       6 of
                                         4119


    Defendants by state or federal enforcement agencies; (G) the financial status of Par Funding; or

    (H) the management of Par Funding.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of the Defendants’ officers, directors, agents, servants, employees, and attorneys; and (b) other

    persons in active concert or participation with any Defendant.

                     D.      Section 10(b) and Rule 10b-5(a) of the Exchange Act

           Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

    Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

    McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman, and their respective directors,

    officers, agents, servants, employees, attorneys, representatives and those persons in active concert

    or participation with them, and each of them, are hereby restrained and enjoined from violating

    Section 10(b) and Rule 10b-5(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

    U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a), by using any means or instrumentality of interstate

    commerce, or of the mails, or of any facility of any national securities exchange, in connection

    with the purchase or sale of any security, to employ any device, scheme, or artifice to defraud, by,

    directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or (ii)

    disseminating false or misleading documents, materials, or information or making, either orally or

    in writing, any false or misleading statement in any communication with any investor or

    prospective investor, about: (A) any investment in securities; (B) the prospects for success of any

    product or company; (C) the use of investor funds; (D) the safety of any securities investment; (E)

    the use of investor funds or investment proceeds; (F) Orders issued against the Defendants by state




                                                    -6-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 29
                                                                                   Page
                                                                                     of
                                       7 of
                                         4119


    or federal enforcement agencies; (G) the financial status of Par Funding; or (H) the management

    of Par Funding.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

    Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

    Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

    active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

    Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

    Abbonizio, Vagnozzi, or Furman.

                   E.      Section 10(b) and Rule 10b-5(b) of the Exchange Act

           Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

    Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

    McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman, and their respective directors,

    officers, agents, servants, employees, attorneys, representatives and those persons in active concert

    or participation with them, and each of them, are hereby restrained and enjoined from violating:

    Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange Act Rule 10b-5(b), 17 C.F.R.

    § 240.10b-5(b), by using any means or instrumentality of interstate commerce, or of the mails, or

    of any facility of any national securities exchange, in connection with the purchase or sale of any

    security, to employ any device, scheme, or artifice to defraud, by, directly or indirectly (i) creating

    a false appearance or otherwise deceiving any person, or (ii) disseminating false or misleading

    documents, materials, or information or making, either orally or in writing, any false or misleading

    statement in any communication with any investor or prospective investor, about: (A) any



                                                     -7-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 30
                                                                                   Page
                                                                                     of
                                       8 of
                                         4119


    investment in securities; (B) the prospects for success of any product or company; (C) the use of

    investor funds; (D) the safety of any securities investment; (E) the use of investor funds or

    investment proceeds; (F) Orders issued against the Defendants by state or federal enforcement

    agencies; (G) the financial status of Par Funding; or (H) the management of Par Funding.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

    Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

    Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

    active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

    Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

    Abbonizio, Vagnozzi, or Furman.

                       F.      Section 10(b) and Ruleb-5(c) of the Exchange Act

           Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

    Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

    McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman and their respective directors, officers,

    agents, servants, employees, attorneys, representatives and those persons in active concert or

    participation with them, and each of them, are hereby restrained and enjoined from violating

    Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange Act Rule 10b-5(c), 17 C.F.R.

    § 240.10b-5(c), by using any means or instrumentality of interstate commerce, or of the mails, or

    of any facility of any national securities exchange, in connection with the purchase or sale of any

    security, to employ any device, scheme, or artifice to defraud, by, directly or indirectly (i) creating

    a false appearance or otherwise deceiving any person, or (ii) disseminating false or misleading



                                                     -8-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                            42 Entered
                                                on FLSDon Docket
                                                          FLSD Docket
                                                                 08/07/2020
                                                                       07/28/2020
                                                                             Page 31
                                                                                   Page
                                                                                     of
                                       9 of
                                         4119


    documents, materials, or information or making, either orally or in writing, any false or misleading

    statement in any communication with any investor or prospective investor, about: (A) any

    investment in securities; (B) the prospects for success of any product or company; (C) the use of

    investor funds; (D) the safety of any securities investment; (E) the use of investor funds or

    investment proceeds; (F) Orders issued against the Defendants by state of federal enforcement

    agencies; (G) the financial status of Par Funding; or (H) the management of Par Funding.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

    Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

    Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

    active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

    Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

    Abbonizio, Vagnozzi, or Furman.

                            G.     Sections 5(a) and 5(c) of the Securities Act

           Pending further Order of the Court, that all Defendants and their respective directors,

    officers, agents, servants, employees, attorneys, representatives and those persons in active concert

    or participation with them, and each of them, are hereby enjoined from violating Sections 5(a) and

    5(c) of the Securities Act, 15 U.S.C. § 77e, by directly or indirectly, in the absence of any

    applicable exemption:

           (a)     Unless a registration statement is in effect as to a security, making use of any means

                   or instruments of transportation or communication in interstate commerce or of the




                                                    -9-
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 32
                                                                                  Page
                                                                                    of
                                       10 41
                                          of 19


                   mails to sell such security through the use or medium of any prospectus or

                   otherwise;

           (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                   be carried through the mails or in interstate commerce, by any means or instruments

                   of transportation, any such security for the purpose of sale or for delivery after sale;

                   or

           (c)     Making use of any means or instruments of transportation or communication in

                   interstate commerce or of the mails to offer to sell or offer to buy through the use

                   or medium of any prospectus or otherwise any security, unless a registration

                   statement has been filed with the Securities and Exchange Commission as to such

                   security, or while the registration statement is the subject of a refusal order or stop

                   order or (prior to the effective date of the registration statement) any public

                   proceeding or examination under Section 8 of the Securities Act, 15 U.S.C. § 77h.

           As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

    binds the following who receive actual notice of this Order by personal service or otherwise: (a)

    any of Defendants’ officers, directors, agents, servants, employees, and attorneys; and (b) other

    persons in active concert or participation with any Defendant.

                                                     III.

            ASSET FREEZE AS TO PAR FUNDING, MCELHONE, AND LAFORTE

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           A.      Defendants Par Funding, McElhone, and LaForte and their respective directors,

    officers, agents, servants, employees, attorneys, depositories, banks, and those persons in active

    concert or participation with any one or more of them, and each of them, who receive notice of



                                                    - 10 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 33
                                                                                  Page
                                                                                    of
                                       11 41
                                          of 19


    this Order by personal service, mail, email, facsimile transmission or otherwise, hereby are

    restrained from, directly or indirectly, transferring, setting off, receiving, changing, selling,

    pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or property,

    including but not limited to cash, free credit balances, fully paid for securities, personal property,

    real property, and/or property pledged or hypothecated as collateral for loans, or charging upon or

    drawing from any lines of credit, owned by, controlled by, or in the possession of, whether jointly

    or singly, and wherever located, Par Funding, Lisa McElhone, and Joseph LaForte, a/k/a Joe Mack,

    a/k/a Joe Macki, a/k/a Joe McElhone.

           B.      Any financial or brokerage institution or other person or entity holding any such

    funds or other assets, in the name, for the benefit or under the control of Defendants Par Funding,

    McElhone, or LaForte, directly or indirectly, held jointly or singly, and wherever located, and

    which receives actual notice of this Order by personal service, mail, email, facsimile, or otherwise,

    shall hold and retain within its control and prohibit the withdrawal, removal, transfer, disposition,

    pledge, encumbrance, assignment, set off, sale, liquidation, dissipation, concealment, or other

    disposal of any such funds or other assets.

           This asset freeze is limited to the amount received from the securities fraud, which is

    estimated at this time to be $482,000,000.

                             ASSET FREEZE AS TO FULL SPECTRUM

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           Defendant Full Spectrum and its respective directors, officers, agents, servants, employees,

    attorneys, depositories, banks, and those persons in active concert or participation with any one or

    more of them, and each of them, who receive notice of this Order by personal service, mail, email,

    facsimile transmission or otherwise, hereby are restrained from, directly or indirectly, transferring,



                                                    - 11 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 34
                                                                                  Page
                                                                                    of
                                       12 41
                                          of 19


    setting off, receiving, changing, selling, pledging, assigning, liquidating or otherwise disposing of,

    or withdrawing any assets or property of Par Funding, Full Spectrum, McElhone, or LaForte.

           This asset freeze is limited to the amount received from the securities fraud, which is

    estimated at this time to be $4,398,535.

                          ASSET FREEZE AS TO DEFENDANT ABFP,
                       ABFP INCOME FUND, AND ABFP INCOME FUND 2

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           A.      Defendants ABFP, ABFP Income Fund, and ABFP Income Fund 2, and their

    respective directors, officers, agents, servants, employees, attorneys, depositories, banks, and those

    persons in active concert or participation with any one or more of them, and each of them, who

    receive notice of this Order by personal service, mail, email, facsimile transmission or otherwise,

    hereby are restrained from, directly or indirectly, transferring, setting off, receiving, changing,

    selling, pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or

    property, including but not limited to cash, free credit balances, fully paid for securities, personal

    property, real property, and/or property pledged or hypothecated as collateral for loans, or charging

    upon or drawing from any lines of credit, owned by, controlled by, or in the possession of, whether

    jointly or singly, and wherever located: ABFP, ABFP Income Fund, and ABFP Income Fund 2.

           B.      Any financial or brokerage institution or other person or entity holding any such

    funds or other assets, in the name, for the benefit or under the control of Defendants ABFP, ABFP

    Income Fund, and ABFP Income 2, directly or indirectly, held jointly or singly, and wherever

    located, and which receives actual notice of this Order by personal service, mail, email, facsimile,

    or otherwise, shall hold and retain within its control and prohibit the withdrawal, removal, transfer,

    disposition, pledge, encumbrance, assignment, set off, sale, liquidation, dissipation, concealment,

    or other disposal of any such funds or other assets.

                                                    - 12 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 35
                                                                                  Page
                                                                                    of
                                       13 41
                                          of 19


           C.      This asset freeze is limited to the amounts ABFP, ABFP Income Fund, and ABFP

    Income Fund 2 received from the securities fraud, which is estimated at this time to be:

    $25,487,690 as to ABFP Income Fund and ABFP, jointly and severally; $13,252,600 as to ABFP

    Income Fund 2 and ABFP, jointly and severally; and $1,914,045 as to ABFP independent of ABFP

    Income Fund and ABFP Income Fund 2.

    ASSET FREEZE AS TO DEFENDANTS UNITED FIDELIS AND FIDELIS FINANCIAL

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           A.      Defendants United Fidelis and Fidelis Financial, and their respective directors,

    officers, agents, servants, employees, attorneys, depositories, banks, and those persons in active

    concert or participation with any one or more of them, and each of them, who receive notice of

    this Order by personal service, mail, email, facsimile transmission or otherwise hereby are,

    restrained from, directly or indirectly, transferring, setting off, receiving, changing, selling,

    pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or property,

    including but not limited to cash, free credit balances, fully paid for securities, personal property,

    real property, and/or property pledged or hypothecated as collateral for loans, or charging upon or

    drawing from any lines of credit, owned by, controlled by, or in the possession of, whether jointly

    or singly, and wherever located: United Fidelis and Fidelis Financial.

           B.      Any financial or brokerage institution or other person or entity holding any such

    funds or other assets, in the name, for the benefit or under the control of United Fidelis and Fidelis

    Financial, directly or indirectly, held jointly or singly, and wherever located, and which receives

    actual notice of this Order by personal service, mail, email, facsimile, or otherwise, shall hold and

    retain within its control and prohibit the withdrawal, removal, transfer, disposition, pledge,




                                                    - 13 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 36
                                                                                  Page
                                                                                    of
                                       14 41
                                          of 19


    encumbrance, assignment, set off, sale, liquidation, dissipation, concealment, or other disposal of

    any such funds or other assets.

           C.      This asset freeze is limited to the amounts United Fidelis and Fidelis Financial

    received from the fraud, which is estimated at this time to be: $11,603,000, jointly and severally.

              ASSET FREEZE AS TO DEFENDANTS RETIREMENT EVOLUTION,
                      RE INCOME FUND, AND RE INCOME FUND 2

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           A.      Defendants Retirement Evolution, RE Income Fund, and RE Income Fund 2, and

    their respective directors, officers, agents, servants, employees, attorneys, depositories, banks, and

    those persons in active concert or participation with any one or more of them, and each of them,

    who receive notice of this Order by personal service, mail, email, facsimile transmission or

    otherwise, hereby are restrained from, directly or indirectly, transferring, setting off, receiving,

    changing, selling, pledging, assigning, liquidating or otherwise disposing of, or withdrawing any

    assets or property, including but not limited to cash, free credit balances, fully paid for securities,

    personal property, real property, and/or property pledged or hypothecated as collateral for loans,

    or charging upon or drawing from any lines of credit, owned by, controlled by, or in the possession

    of, whether jointly or singly, and wherever located: Retirement Evolution, RE Income Fund, and

    RE Income Fund 2.

           B.      Any financial or brokerage institution or other person or entity holding any such

    funds or other assets, in the name, for the benefit or under the control of Retirement Evolution, RE

    Income Fund, and RE Income Fund 2, directly or indirectly, held jointly or singly, and wherever

    located, and which receives actual notice of this Order by personal service, mail, email, facsimile,

    or otherwise, shall hold and retain within its control and prohibit the withdrawal, removal, transfer,




                                                    - 14 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 37
                                                                                  Page
                                                                                    of
                                       15 41
                                          of 19


    disposition, pledge, encumbrance, assignment, set off, sale, liquidation, dissipation, concealment,

    or other disposal of any such funds or other assets.

            C.        This asset freeze is limited to the amounts Retirement Evolution, RE Income Fund,

    and RE Income Fund 2 received from the fraud, which is estimated at this time to be: $6.5 million

    as to Retirement Evolution; $5,450,000 as to RE Income Fund; and $150,000 as to RE Income

    Fund 2.

                              ASSET FREEZE AS TO DEFENDANT COLE

            Pending determination of Plaintiff’s request for a Preliminary Injunction:

            A.        Defendant Cole and his respective directors, officers, agents, servants, employees,

    attorneys, depositories, banks, and those persons in active concert or participation with any one or

    more of them, and each of them, who receive notice of this Order by personal service, mail, email,

    facsimile transmission or otherwise, hereby are restrained from, directly or indirectly, transferring,

    setting off, receiving, changing, selling, pledging, assigning, liquidating or otherwise disposing of,

    or withdrawing any assets or property, including but not limited to cash, free credit balances, fully

    paid for securities, personal property, real property, and/or property pledged or hypothecated as

    collateral for loans, or charging upon or drawing from any lines of credit, owned by, controlled

    by, or in the possession of, whether jointly or singly, and wherever located: Joseph Cole Barleta,

    a/k/a Joe Cole.

            B.        Any financial or brokerage institution or other person or entity holding any such

    funds or other assets, in the name, for the benefit or under the control of Cole, directly or indirectly,

    held jointly or singly, and wherever located, and which receives actual notice of this Order by

    personal service, mail, email, facsimile, or otherwise, shall hold and retain within its control and




                                                     - 15 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 38
                                                                                  Page
                                                                                    of
                                       16 41
                                          of 19


    prohibit the withdrawal, removal, transfer, disposition, pledge, encumbrance, assignment, set off,

    sale, liquidation, dissipation, concealment, or other disposal of any such funds or other assets.

            C.         This asset freeze is limited to the amount Cole received from the fraud, which is

    estimated at this time to be $16,159,000.

                          ASSET FREEZE AS TO L.M.E. 2017 FAMILY TRUST

            Pending determination of Plaintiff’s request for a Preliminary Injunction:

            A.         Relief Defendant L.M.E. 2017 Family Trust and its respective directors, officers,

    agents, servants, employees, attorneys, depositories, banks, and those persons in active concert or

    participation with any one or more of them, and each of them, who receive notice of this Order by

    personal service, mail, email, facsimile transmission or otherwise, hereby are restrained from,

    directly or indirectly, transferring, setting off, receiving, changing, selling, pledging, assigning,

    liquidating or otherwise disposing of, or withdrawing any assets or property, including but not

    limited to cash, free credit balances, fully paid for securities, personal property, real property,

    and/or property pledged or hypothecated as collateral for loans, or charging upon or drawing from

    any lines of credit, owned by, controlled by, or in the possession of, whether jointly or singly, and

    wherever located: The L.M.E. 2017 Family Trust.

            B.         Any financial or brokerage institution or other person or entity holding any such

    funds or other assets, in the name, for the benefit or under the control of the L.M.E. 2017 Family

    Trust, directly or indirectly, held jointly or singly, and wherever located, and which receives actual

    notice of this Order by personal service, mail, email, facsimile, or otherwise, shall hold and retain

    within its control and prohibit the withdrawal, removal, transfer, disposition, pledge, encumbrance,

    assignment, set off, sale, liquidation, dissipation, concealment, or other disposal of any such funds

    or other assets.



                                                     - 16 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 39
                                                                                  Page
                                                                                    of
                                       17 41
                                          of 19


           C.        This asset freeze is limited to the amount the L.M.E. 2017 Family Trust received

    from the fraud, which is estimated at this time to be $14.3 million.

                                                      IV.

                                         SWORN ACCOUNTINGS

                     Accounting and Identification of Accounts by Each Defendant

           Within five calendar days of the issuance of this Order, each Defendant, separately, shall:

               (a)   make a sworn accounting to this Court and the Plaintiff of all funds, whether in the

    form of compensation, commissions, income (including payments for assets, shares or property of

    any kind), and other benefits (including the provision of services of a personal or mixed business

    and personal nature) received, directly or indirectly, by the Defendant making the sworn

    accounting;

           (b)       make a sworn accounting to this Court and the Plaintiff of all assets, funds, or other

    properties, whether real or personal, held by the Defendant making the sworn accounting, jointly

    or individually, or for its direct or indirect beneficial interest, or over which it maintains control,

    wherever situated, stating the location, value, and disposition of each such asset, fund, and other

    property; and

           (c)       provide to the Court and the Plaintiff a sworn identification of all accounts

    (including, but not limited to, bank accounts, savings accounts, securities accounts and deposits of

    any kind and wherever situated) in which the Defendant making the sworn accounting (whether

    solely or jointly), directly or indirectly (including through a corporation, partnership, relative,

    friend or nominee), either has an interest or over which he has the power or right to exercise

    control.




                                                     - 17 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 40
                                                                                  Page
                                                                                    of
                                       18 41
                                          of 19


                                                      V.

                                      RECORDS PRESERVATION

           Pending determination of the Plaintiff’s request for a Preliminary Injunction, all Defendants

    and the Relief Defendant, their directors, officers, agents, servants, employees, attorneys,

    depositories, banks, and those persons in active concert or participation with any one or more of

    them, and each of them, hereby are restrained and enjoined from, directly or indirectly, destroying,

    mutilating, concealing, altering, disposing of, or otherwise rendering illegible in any manner, any

    of the books, records, documents, correspondence, brochures, manuals, papers, ledgers, accounts,

    statements, obligations, files and other property of or pertaining to any and all Defendants and the

    Relief Defendant, wherever located and in whatever form, electronic or otherwise, until further

    Order of this Court.

                                                     VI.

                                       EXPEDITED DISCOVERY

           (a)     Immediately upon entry of this Order, and while the Plaintiff’s request for a

    Preliminary Injunction is pending, the parties may take depositions upon oral examination of

    parties and non-parties subject to two days’ notice. Should any Defendant fail to appear for a

    properly noticed deposition, that party may be prohibited from introducing evidence at the hearing

    on the Plaintiff’s request for a preliminary injunction;

           (b)     Immediately upon entry of this Order, and while the Plaintiff’s request for a

    Preliminary Injunction is pending, the parties shall be entitled to serve interrogatories, requests for

    the production of documents and requests for admissions. The parties shall respond to such

    discovery requests within two days of service;




                                                    - 18 -
Case
 Case9:20-cv-81205-RAR
      9:20-cv-81205-RAR*SEALED*
                         DocumentDocument
                                  105-1 Entered
                                           42 Entered
                                                on FLSD
                                                      on Docket
                                                         FLSD Docket
                                                                08/07/2020
                                                                      07/28/2020
                                                                            Page 41
                                                                                  Page
                                                                                    of
                                       19 41
                                          of 19


           (c)     Immediately upon entry of this Order, and while the Plaintiff’s request for a

    Preliminary Injunction is pending, the parties may issue subpoenas for documents, things and

    electronically stored information to non-parties pursuant to Fed. R. Civ. P. 45, with responses due

    within one week of the date of service;

           (d)     All responses to the Plaintiff’s discovery requests shall be delivered to Amie Riggle

    Berlin, Esq. at 801 Brickell Avenue, Suite 1950, Miami, Florida 33131 by the most expeditious

    means available; and

           (e)     Service of discovery requests shall be sufficient if made upon the parties by email,

    facsimile, or overnight courier, and depositions may be taken by telephone or other remote

    electronic means.

                                                    VII.

                                   RETENTION OF JURISDICTION

           This Court shall retain jurisdiction over this matter and Defendants and Relief Defendants

    in order to implement and carry out the terms of all Orders and Decrees that may be entered and/or

    to entertain any suitable application or motion for additional relief within the jurisdiction of this

    Court, and will order other relief that this Court deems appropriate under the circumstances.



           DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of July, 2020.




                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE


    Copies to: Counsel of Record



                                                   - 19 -
